Title: To James Madison from Thomas Jefferson, 2 August 1816
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 2. 16.

Mrs. Randolph, Ellen & myself intended before this to have had the pleasure of seeing Mrs. Madison and yourself at Montpelier as we mentioned to Mr. Coles; but three days ago Mrs. Randolph was taken with a fever, which has confined her to her bed ever since.  it is so moderate that we are in the hourly hope of it’s leaving her and, after a little time to recruit her strength, of carrying our purpose into execution, which we shall lose no time in doing.  in the mean time I salute Mrs. Madison & yourself with unceasing affection & respect

Th: Jefferson

